COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-072-CR
 
  
JAYME 
LYNNE SPURGEON                                                     APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
----------
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s designation of counsel.
        Mr. 
Allan Fishburn is hereby designated as attorney of record for appellant in place 
of Ms. Donna Winfield.
        We 
have considered appellant’s “Withdrawal Of Notice Of Appeal,” motion to 
dismiss her appeal, and request to expedite mandate.  The motion complies 
with rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).  Upon 
agreement of the parties, the mandate will issue immediately.  See Tex. R. App. P. 18.1(c).
   
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 29, 2004.


NOTES
1.  
See Tex. R. App. P. 47.4.